DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 06/26/2019. As directed by the amendment: claims 1 – 15 have been amended.  Thus, claims 1 – 15 are presently pending in this application.

Claim Objections
Claim(s) 2 – 12, 14, 15 is/are objected to because of the following informalities:  
“a plunger sub-assembly as defined in claim 1” in claim 2 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“a plunger sub-assembly as defined in claim 1” in claim 3 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“selectively positionable or positioned relative to each other” in claim 3 line 9 should read “positioned relative to each other”
“a plunger sub-assembly as defined in claim 3” in claim 4 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“a plunger sub-assembly as defined in claim 3” in claim 5 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“a plunger sub-assembly as defined in claim 3” in claim 6 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“is positionable or positioned in” in claim 6 line 6 should read “positioned in”
“a plunger sub-assembly as defined in claim 3” in claim 7 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“is positionable or positioned in” in claim 7 line 9 should read “positioned in”
 “a plunger sub-assembly as defined in claim 3” in claim 8 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 3”
“a plunger sub-assembly as defined in claim 1” in claim 9 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 1”
“a plunger sub-assembly as defined in claim 1” in claim 10 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 1”
“a plunger sub-assembly as defined in claim 1” in claim 11 lines 1 and 2 should read “the plunger sub-assembly as defined in claim 1”
“a plunger sub-assembly as defined in claim 1” in claim 12 line 4 should read “the plunger sub-assembly as defined in claim 1”
“a pre-filled medicament injector as defined in claim 13” in claim 14 lines 1 and 2 should read “the pre-filled medicament injector as defined in claim 13”
“a pre-filled medicament injector as defined in claim 12” in claim 15 lines 1 and 2 should read “the pre-filled medicament injector as defined in claim 12”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the fixed stop surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falsey (U.S. 6,562,007).
Regarding claim 1, Falsey teaches a plunger sub-assembly for a pre- filled medicament injector for expelling a dose of a medicament, comprising: 
a container (10) holding a medicament (prefilled and sealed as discussed in Col. 6, lines 36 – 44), the container comprising a cylindrical container body extending along a central axis between a medicament expelling distal end and a proximal end (Figures 1 – 7), wherein an axially slideable piston (30) is arranged within the container body to seal the container proximally (as discussed in Col. 4, lines 50 – 53 and shown in Figures 2 and 13), and wherein the proximal end of the container body comprises a proximally facing rim surface (15, Figures 2 and 8), 
a plunger (50) arranged along the axis and configured for driving the piston distally relative to the proximally facing rim surface (Figures 2 – 7), the plunger being distally movable from a start position (Figure 2, 4, 6 can be different start position) where the plunger is not cooperating with the proximally facing rim surface until an end position relative to the container where the plunger cooperates with the proximally facing rim surface thereby preventing the plunger from moving further distally (Figures 3, 5, and 7 shows different end position where element 41 engage the proximally facing rim 15 and prevent the plunger from moving any further distally), the piston assuming an end of dose position relative to the proximally facing rim surface when the plunger assumes the end position (the piston 30 only moves as far as the plunger 50 can move as shown in Figures 2 – 7), and 
an adjustable blocking structure (40) associated with the plunger and the container to provide an axial blocking structure for the plunger in the end position (Figures 3, 5, and 7), characterized in that, wherein the adjustable blocking structure comprises a tolerance compensating element (41) configured to cooperate with the plunger and to cooperate with either the proximally facing rim surface (Figures 2, 3, 5, and 7), wherein the tolerance compensating element is rotatable relative to the plunger to adjust the piston end of dose position relative to the proximally facing rim surface (elements 40 and 41 can be rotatable as discussed Col. 5, lines 51 – 48), and wherein the tolerance compensating element is so configured that, when the plunger assumes the end position, the plunger engages directly with the piston (plunger 50 and piston 30 as shown in Figures 3 – 7), whereas the tolerance compensating element directly engages both the plunger and the proximally facing rim surface (tolerance compensating element 40, plunger 50 and proximally facing rim surface 15 as shown in Figures 2 – 7). 
Regarding claim 2, Falsey teaches when the plunger assumes the end position, a distally facing geometry of the plunger engages directly with the piston (via first plate 54 as discussed in Col. 4, lines 34 – 40 an shown in Figures 3, 5, and 7), whereas the tolerance compensating element directly engages both the plunger and the proximally facing rim surface (as shown in Figures 3, 5, and 7), and wherein the tolerance compensating element is formed as a collar arranged circumferentially relative to the plunger and having a distal annular surface (distal surface of elements 41), the distal annular surface configured for engaging the proximally facing rim surface (as shown in Figures 1 – 7)
Regarding claim 10, Falsey teaches that wherein the plunger and the tolerance compensating element, in a final assembly configuration, are prevented from rotating relative to each other by means structure of a rotational lock (discussion of locking the tolerance compensating element with the plunger in Col. 5, lines 59 – Col. 6, lines 3).
Regarding claim 12, Falsey teaches a pre-filled medicament injector for expelling a dose of a medicament (Figure 8), comprising: 
a housing comprising first and second housing components (10 and 11, Figures 1 - 8), 
a plunger sub-assembly (30, 40, and 50, Figures 1 – 8) as defined in claim 1 (see rejection of claim 1 above), 
and an expelling mechanism comprising an actuator (58, Figure 1) configured for, upon activation, exerting a distally directed force on the plunger for expelling the dose of the medicament (Figures 1 – 8), 
wherein the plunger sub-assembly and the expelling mechanism are accommodated non-removably relative to the first and second housing components (as shown in Figures 3 – 7).
Regarding claim 15, Falsey teaches a method of assembling the pre-filled medicament injector as defined in claim 12 (see rejection of claim 12 above), comprising the steps of: 
providing the container (Figure 2), 
determining the initial axial position (X1) of the proximal face of the piston with respect to the proximally facing rim surface (position of piston 30 as shown in Figure 2),
establishing a target axial end of dose position (X2) of the proximal face of the piston with respect to the proximally facing rim surface for obtaining a predetermined target axial stroke (Xs) for the piston (piston 30 is at position X2 as shown in Figure 5), 
providing the plunger and the tolerance compensating element (Figure 2),
based on the target axial end of dose position (X2) of the proximal face of the piston, determining a target axial distance between the distal end face of the tolerance compensating element and the fixed stop surface of the plunger (to adjust element 40 as shown in Figure 4),
adjusting the rotational position between the plunger and the tolerance compensating element so that the distal end face of the tolerance compensating element is located said target axial distance from the fixed stop surface of the plunger (Figure 4),
forming the plunger sub-assembly (as shown in Figure 3), 
providing the expelling mechanism and the first and second housing components (expelling mechanism 58, and first and second housing components 10 and 11), 
and permanently attaching the first and the second housing components to each other to form a housing, whereby the plunger sub-assembly and the expelling mechanism are accommodated non-removable relative to the housing (Figures 3 – 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falsey (U.S. 6,562,007) in view of Wyrick (U.S. 5,695,472).
Regarding claim 11, Falsey teaches claim 1 as seen above.
However, Falsey does not specify that the tolerance compensating element is arranged axially between the plunger and the piston, the tolerance compensating element comprising a distally facing surface configured to directly engage with the piston, and wherein the plunger defines a fixed stop surface configured to directly engage the proximally facing rim surface when the plunger assumes the end position, and wherein the tolerance compensating element includes a thread that is in threaded engagement with a thread on the plunger, the threaded engagement being configured to enable adjustment of the axial distance between the tolerance compensating element and the fixed stop surface and configured to inhibit rotational movement between the plunger and the tolerance compensating element when an axial force exerted by the plunger acts on the piston to drive the piston distally.
Wyrick teaches a plunger sub-assembly similar to Falsey and the current application, further including that the tolerance compensating element (330) is arranged axially between the plunger (334) and the piston (38), the tolerance compensating element comprising a distally facing surface configured to directly engage with the piston (as shown in Figure 8), and wherein the plunger defines a fixed stop surface (152) configured to directly engage the proximally facing rim surface when the plunger assumes the end position (Figure 8), and wherein the tolerance compensating element includes a thread (thread in receptacle 336 as shown in Figure 8) that is in threaded engagement with a thread on the plunger (thread on shaft piece 335 as shown in Figure 8), the threaded engagement being configured to enable adjustment of the axial distance between the tolerance compensating element and the fixed stop surface (Col. 4, lines 20 – 46) and configured to inhibit rotational movement between the plunger and the tolerance compensating element when an axial force exerted by the plunger acts on the piston to drive the piston distally (Col. 4, lines 20 – 46).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Wyrick with the system of Falsey in order to permits the use of multiple ready-to-fire activator modules to administer multiple injections of the same syringe subassembly. Further, the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Allowable Subject Matter
Claims 3 – 9, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, cited prior arts do not teach that one of the plunger and the tolerance compensating element comprises a contour system comprising a plurality of circumferentially disposed stop surfaces that are arranged axially offset relative to each other, and wherein the other of the plunger and the tolerance compensating element comprises a counter stop surface arranged to axially engage a selective one of the plurality of circumferentially stop surfaces, and wherein, when in an initial assembly configuration, the tolerance compensating element and the plunger are selectively positionable or positioned relative to each other to rotationally align the counter stop surface with a selective one of the plurality of circumferentially disposed stop surfaces to thereby adjustably control the end position of the plunger relative to the container, enabling the counter stop surface to axially abut the selected one of the plurality of circumferentially disposed stop surfaces.
Claims 4 – 9, 13, and 14 are objected to be allowable due to their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783     
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783